Title: James Madison to Henry Lee, 14 August 1833
From: Madison, James
To: Lee, Henry


                        
                            
                                Sir
                            
                            
                                
                                    
                                
                                Augst. 14–1833.
                            
                        
                        private
                        I have recd. your letter of June 5th. under cover of one from Mr P A. Jay of New York. I find that you have
                            been misled on the subject of Mr Jefferson’s letter to me of Decr. 28. 1794., by an unlucky misprint of Jay for Joy (G. Joy in London) the writer of the
                            letter to which Mr. Jefferson refers. This letter has no reference to Mr. Jay nor to any thing that could be within the
                            scope of your Conjectures.
                        My great age, now considerably advanced into its 83d. year, with the addition of much disease to the usual
                            infirmities incident to it, would alone forbid my engaging in the heavy task of correcting the "statements &
                            inference[s]" in your "observations on the writings of Mr. Jefferson". I will not however suppress the brief remark, that
                            if you had consulted the files of your father, you would have seen in his correspondence with me that he was himself, among the
                            harshest censors of the policy & measures of the Federal Government, during the first term of Washington’s
                            administration. You would have seen also that he patronized the Gazette of Mr. Freneau, and was anxious to extend the
                            circulation of its strictures on the administration, through another Gazette. He had indeed a material agency in
                            prevailing on Freneau, with whom he had been, as was the case with me, a College mate, to comply with Mr. Jefferson’s
                            desire of establishing him at the Seat of Government. Accept the good wishes which will always attend you.
                        
                            
                                
                            
                        
                    